Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                             CASE NO.:

 JOSE S. HERNANDEZ
 and other similarly situated individuals,

         Plaintiff(s),
 v.

 KANTZAVELOS G-1, INC.,
 d/b/a GREEK ISLAND TAVERNA,
 SAM KANTZAVELOS, and
 GEORGE KANTZAVELOS, individually

       Defendants,
 ___________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff, JOSE S. HERNANDEZ, and other similarly situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants

 KANTZAVELOS G-1, INC., d/b/a GREEK ISLAND TAVERNA, SAM KANTZAVELOS, and

 GEORGE KANTZAVELOS, individually, and alleges:

                            JURISDICTION VENUES AND PARTIES

      1. This is an action to recover money damages for unpaid overtime wages and retaliation

         under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

         Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

      2. Plaintiff JOSE S. HERNANDEZ is a covered employee for purposes of the Act. The

         Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this Honorable

         Court. Plaintiff is a covered employee for purposes of the Act.




                                             Page 1 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 2 of 13




    3. Defendant KANTZAVELOS G-1, INC., d/b/a GREEK ISLAND TAVERNA (hereinafter

       GREEK ISLAND TAVERNA, or Defendant) is a Florida corporation having a place of

       business in Miami-Dade County, Florida, where the Plaintiff worked. Defendant was

       engaged in interstate commerce.

    4. The individual Defendants SAM KANTZAVELOS and GEORGE KANTZAVELOS were

       and are now the owners/partners/officers and operators of Defendant Corporation GREEK

       ISLAND TAVERNA. These individual Defendants were the employers of Plaintiff and

       others similarly situated within the meaning of Section 3(d) of the "Fair Labor Standards

       Act" [29 U.S.C. § 203(d)].

    5. All the actions raised in this complaint took place in Broward County, Florida, within the

       jurisdiction of this Court.

                                     GENERAL ALLEGATIONS

    6. This cause of action is brought by Plaintiff JOSE S. HERNANDEZ as a collective action

       to recover from the Defendants overtime compensation, liquidated damages, and the costs

       and reasonable attorney's fees under the provisions of Fair Labor Standards Act, as

       amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff and all

       other current and former employees similarly situated to Plaintiff ("the asserted class") and

       who worked in excess of forty (40) hours during one or more weeks on or after March

       2021, (the "material time") without being adequately compensated.

    7. Defendant GREEK ISLAND TAVERNA is a Greek/Mediterranean restaurant located at

       3300 N Ocean Blvd, Ft Lauderdale, FL 33308, where Plaintiff worked.




                                           Page 2 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 3 of 13




    8. Defendants GREEK ISLANDS TAVERNA, SAM KANTZAVELOS, and GEORGE

       KANTZAVELOS employed Plaintiff JOSE S. HERNANDEZ approximately from March

       01, 2021, to May 09, 2021, or 10 weeks.

    9. Plaintiff was hired as a non-exempted full-time restaurant employee. Plaintiff had duties

       as a buzz boy and janitorial employee. Plaintiff was paid at the rate of $9.00 an hour plus

       tips. Plaintiff's overtime rate should be $13.50 an hour.

    10. During his time of employment with Defendants, Plaintiff had a very irregular schedule,

       and Plaintiff worked seven days per week morning and afternoon shifts. On Mondays and

       Tuesdays, Plaintiff worked from 4:00 PM to 11:30 PM (7.5 hours each day); on

       Wednesdays from 8:30 AM to 11:30 AM (15 hours); on Thursdays from 8:30 AM to 4:30

       PM (8 hours); on Fridays and Saturdays from 8:30 AM to 11:30 PM (15 hours each day);

       and on Sundays, Plaintiff worked from 4:00 PM to 11:30 PM (7.5 hours). Plaintiff

       completed 75.5 working hours every week. Plaintiff was unable to take bonafide lunch

       periods.

    11. Plaintiff always worked more than 40 hours in a week, but he was paid for an average of

       40 regular hours, and he was not paid for his overtime hours.

    12. Plaintiff clocked in and out, and the Defendants were able to keep track of the hours worked

       by Plaintiff and other similarly situated individuals.

    13. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

       rate of time and one-half his regular rate for every hour that he worked over forty (40), in

       violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

    14. Plaintiff was paid weekly, with paystubs that did not show the real number of days and

       hours worked.



                                           Page 3 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 4 of 13




    15. Plaintiff was not in agreement with the lack of payment for overtime hours. On or about

       May 09, 2021, Plaintiff complained and demanded to be paid overtime hours to manager

       Christopher Kantzavelos. As a result, manager Christopher Kantzavelos fired Plaintiff on

       the spot.

    16. Plaintiff JOSE S. HERNANDEZ seeks to recover any regular and overtime wages for

       every hour above 40 that he worked, retaliatory damages, liquidated damages, and any

       other relief as allowable by law.

    17. The additional persons who may become Plaintiffs in this action are employees and/or

       former employees of Defendants who are and who were subject to the unlawful payroll

       practices and procedures of Defendants and were not paid overtime wages at the rate of

       time and one half of their regular rate of pay for all overtime hours worked over forty.

                                 COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

    18. Plaintiff JOSE S. HERNANDEZ re-adopts every factual allegation stated in paragraphs 1-

       17 above as if set out in full herein.

    19. Plaintiff JOSE S. HERNANDEZ brings this cause of action as a collective action to recover

       from the Defendants overtime compensation, liquidated damages, costs and reasonable

       attorney's fees under the provisions of the Fair Labor Standards Act, as amended, 29 U.S.C.

       § 201 et seq (the "FLA or the "ACT"), on behalf of Plaintiff and all other current and former

       employees similarly situated to Plaintiff ("the asserted class") and who worked in excess

       of forty (40) hours during one or more weeks on or after November 2019, (the "material

       time") without being compensated "at a rate not less than one and a half times the regular

       rate at which he is employed."



                                            Page 4 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 5 of 13




    20. Defendant GREEK ISLAND TAVERNA was and is engaged in interstate commerce as

       defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

       a retail business operating as a Greek/Mediterranean restaurant and is engaged in interstate

       commerce. Defendant had more than two employees recurrently engaged in commerce or

       the production of goods for commerce by regularly and recurrently ordering restaurant

       supplies produced out of state, by using the instrumentalities of interstate commerce to

       accept and solicit funds from non-Florida sources, by using electronic devices to authorize

       credit card transactions. Upon information and belief, the annual gross revenue of the

       Employer/Defendant was always more than $500,000 per annum. By reason of the

       foregoing, Defendant's business activities involve those to which the Fair Labor Standards

       Act applies. Therefore, there is FLSA enterprise coverage.

    21. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

       commerce. Plaintiff and those similarly situated through their daily activities were

       regularly engaged in interstate commerce. Plaintiff regularly handled and worked on goods

       and materials produced for commerce and were moved across State lines at any time during

       the business. Therefore, there is FLSA individual coverage.

    22. Defendants GREEK ISLANDS TAVERNA, SAM KANTZAVELOS, and GEORGE

       KANTZAVELOS employed Plaintiff JOSE S. HERNANDEZ approximately from March

       01, 2021, to May 09, 2021, or 10 weeks.

    23. Plaintiff was hired as a non-exempted full-time restaurant employee. Plaintiff had duties

       as a buzz boy and janitorial employee. Plaintiff was paid at the rate of $9.00 an hour plus

       tips. Plaintiff's overtime rate should be $13.50 an hour.




                                           Page 5 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 6 of 13




    24. During his employment with Defendants, Plaintiff had a very irregular schedule. Plaintiff

       worked seven days per week, a total of 75.5 hours weekly. Plaintiff was unable to take

       bonafide lunch periods.

    25. Plaintiff always worked more than 40 hours in a week, and he was paid for an average of

       40 regular hours, but he was not paid for his overtime hours.

    26. Plaintiff clocked in and out, and the Defendants were able to keep track of the hours worked

       by Plaintiff and other similarly situated individuals.

    27. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

       rate of time and one-half his regular rate for every hour that he worked in excess of forty

       (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

       207(a)(1).

    28. Plaintiff was paid weekly, with paystubs that did not show the real number of days and

       hours worked.

    29. The records, if any, concerning the number of hours worked by the Plaintiff and those

       similarly situated and the compensation actually paid to such employees should be in the

       possession and custody of the Defendants. However, upon information and belief,

       Defendants did not maintain accurate time records of hours worked by Plaintiff and other

       employees. The Defendants violated the record-keeping requirements of FLSA, 29 CFR

       Part 516.

    30. Defendants never posted any notice, as required by the Fair Labor Standards Act and

       Federal Law, to inform employees of their federal rights to overtime and minimum wage

       payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.




                                           Page 6 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 7 of 13




    31. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the time of

       the filing of this complaint, the Plaintiff's good faith estimate of unpaid overtime wages is

       as follows:

       * Please note that these amounts are based on a preliminary calculation and that these
       figures could be subject to modifications as discovery could dictate.
       *Florida's minimum wage is higher than the federal minimum wage. As per FLSA
       regulations, the higher minimum wage applies.

           a. Total amount of alleged unpaid O/T wages:

               Three Thousand Seven Hundred Twenty Dollars and 40/100 ($3,720.40)

           b. Calculation of such wages:

               Relevant weeks of employment: 10 weeks
               Total number of relevant weeks: 10 weeks
               Total hours worked: 75.5 hours weekly
               Total overtime hours: 35.5 hours weekly
               Regular rate: $9.00 an hour x 1.5 = $13.50
               Overtime rate: $13.50 an O/T hour-$3.02 Maximum tip credit=$10.48

               O/T rate $10.48 x 35.5 O/T hours=$372.04 weekly x 10 weeks=$3,720.40

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents unpaid overtime wages.

    32. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

       In that, Plaintiff and those similarly situated performed services and worked in excess of

       the maximum hours provided by the Act, but no provision was made by the Defendants to

       properly pay them at the rate of time and one half for all hours worked in excess of forty

       hours (40) per workweek as provided in said Act.

    33. Defendants knew and showed reckless disregard of the provisions of the Act concerning

       the payment of overtime wages as required by the Fair Labor Standards Act and remain

       owing Plaintiff and those similarly-situated these overtime wages since the commencement



                                           Page 7 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 8 of 13




        of Plaintiff's and those similarly situated employee's employment with Defendants as set

        forth above, and Plaintiff and those similarly situated are entitled to recover double

        damages.

    34. At times mentioned, individual Defendants SAM KANTZAVELOS and GEORGE

        KANTZAVELOS were the owners/partners/managers of GREEK ISLAND TAVERNA.

        Defendants SAM KANTZAVELOS and GEORGE KANTZAVELOS were the employers

        of Plaintiff and others similarly situated within the meaning of Section 3(d) of the "Fair

        Labor Standards Act" [29 U.S.C. § 203(d)]. In that, these individual Defendants acted

        directly in the interests of GREEK ISLAND TAVERNA concerning its employees,

        including Plaintiff and others similarly situated. Defendants SAM KANTZAVELOS and

        GEORGE KANTZAVELOS had absolute financial and operational control of the

        Corporation, determining terms and working conditions of Plaintiff and other similarly

        situated employees. They are jointly and severally liable for Plaintiff's damages.

    35. Defendants GREEK ISLAND TAVERNA, SAM KANTZAVELOS and GEORGE

        KANTZAVELOS willfully and intentionally refused to pay Plaintiff overtime wages at the

        rate of time and one half his regular rate, as required by the law of the United States, and

        remain owing Plaintiff these overtime wages since the commencement of Plaintiff's

        employment with Defendants as set forth above.

    36. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

        action and is obligated to pay a reasonable attorneys' fee.

                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff JOSE S. HERNANDEZ and those similarly situated respectfully requests

 that this Honorable Court:



                                            Page 8 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 9 of 13




        A. Enter judgment for Plaintiff JOSE S. HERNANDEZ and other similarly situated

            individuals and against the Defendants GREEK ISLAND TAVERNA, SAM

            KANTZAVELOS and GEORGE KANTZAVELOS based on Defendants' willful

            violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

        B. Award Plaintiff JOSE S. HERNANDEZ actual damages in the amount shown to be due

            for unpaid overtime compensation for hours worked in excess of forty weekly, with

            interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                          JURY DEMAND

 Plaintiff JOSE S. HERNANDEZ demands trial by a jury of all issues triable as right by a jury.

                             COUNT II:
       FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
           RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

    37. Plaintiff JOSE S. HERNANDEZ re-adopts every factual allegation as stated in paragraphs

        1-17 of this complaint as if set out in full herein.

    38. The employer GREEK ISLAND TAVERNA was engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

        a retail company performing as a restaurant. Defendant has more than two employees

        directly and recurrently engaged in interstate commerce. Upon information and belief, the

        annual gross revenue of the Employer/Defendant was always more than $500,000 per

        annum. Therefore, there is enterprise coverage.



                                             Page 9 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 10 of 13




     39. Plaintiff was employed by an enterprise engaged in interstate commerce. The Plaintiff and

        other employees similarly situated handled and worked on goods and materials and

        materials that were moved across State lines at any time during the business. Therefore,

        there is individual coverage.

     40. Defendant GREEK ISLAND TAVERNA was and is subjected to the provisions of the Fair

        Labor Standards Act (FLSA).

     41. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any workweek, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"

     42. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— "to discharge

        or in any other manner discriminate against any employee because such employee has filed

        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......"

     43. Defendants GREEK ISLANDS TAVERNA, SAM KANTZAVELOS, and GEORGE

        KANTZAVELOS employed Plaintiff JOSE S. HERNANDEZ approximately from March

        01, 2021, to May 09, 2021, or 10 weeks.

     44. Plaintiff was hired as a non-exempted full-time restaurant employee. Plaintiff had duties

        as a buzz boy and janitorial employee. Plaintiff was paid at the rate of $9.00 an hour plus

        tips. Plaintiff's overtime rate should be $13.50 an hour.

     45. During his time of employment with Defendants, Plaintiff had a very irregular schedule.

        Plaintiff worked seven days per week, for a total of 75.5 working hours. Plaintiff was

        unable to take bonafide lunch periods.




                                             Page 10 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 11 of 13




     46. Plaintiff always worked more than 40 hours in a week, and he was paid for an average of

        40 regular hours, but he was not paid for his overtime hours.

     47. Plaintiff clocked in and out, and the Defendants were able to keep track of the hours worked

        by Plaintiff and other similarly situated individuals.

     48. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

        rate of time and one-half his regular rate for every hour that he worked in excess of forty

        (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     49. Plaintiff was paid weekly, with paystubs that did not show the real number of days and

        hours worked.

     50. The Plaintiff was not in agreement with the lack of payment for overtime hours. On or

        about May 09, 2021, Plaintiff complained and demanded to be paid overtime hours to

        manager Christopher Kantzavelos.

     51. This complaint constituted protected activity under the Fair Labor Standards Act.

     52. As a result of Plaintiff's complaint, manager Christopher Kantzavelos mistreated Plaintiff

        and fired him on the spot.

     53. At all times during his employment with Defendants, Plaintiff performed his duties

        satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff's

        employment with Defendants.

     54. There is close proximity between Plaintiff's protected activity and the date of his

        termination.

     55. At the times mentioned, individual Defendants SAM KANTZAVELOS and GEORGE

        KANTZAVELOS were the owners/partners/managers of GREEK ISLAND TAVERNA.



                                           Page 11 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 12 of 13




        Defendants SAM KANTZAVELOS and GEORGE KANTZAVELOS were the employers

        of Plaintiff and others similarly situated within the meaning of Section 3(d) of the "Fair

        Labor Standards Act" [29 U.S.C. § 203(d)]. In that, these individual Defendants acted

        directly in the interests of GREEK ISLAND TAVERNA concerning its employees,

        including Plaintiff and others similarly situated. Defendants SAM KANTZAVELOS and

        GEORGE KANTZAVELOS had absolute financial and operational control of the

        Corporation, determining terms and working conditions of Plaintiff and other similarly

        situated employees, and they are jointly and severally liable for Plaintiff's damages.

     56. Defendants GREEK ISLAND TAVERNA, SAM KANTZAVELOS and GEORGE

        KANTZAVELOS willfully and intentionally refused to pay Plaintiff overtime wages as

        required by the FLSA, and then retaliated against Plaintiff by firing him.

     57. The motivating factor which caused Plaintiff's termination as described above was the

        complaint seeking overtime wages from the Defendants. In other words, Plaintiff would

        not have been discharged but for his complaint about overtime wages.

     58. The Defendants' termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a) (3)

        and, as a direct result, the Plaintiff has been damaged.

     59. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

        action and is obligated to pay a reasonable attorneys' fee.

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff JOSE S. HERNANDEZ respectfully requests that this Honorable Court:

        A. Issue a declaratory judgment that Defendants' acts, policies, practices, and procedures

            complained of herein violated provisions of the Fair Labor Standards Act;




                                            Page 12 of 13
Case 0:21-cv-61138-BB Document 1 Entered on FLSD Docket 05/31/2021 Page 13 of 13




        B. Enter   judgment      against   Defendants   GREEK     ISLAND      TAVERNA,          SAM

           KANTZAVELOS, and GEORGE KANTZAVELOS that Plaintiff JOSE S.

           HERNANDEZ recovers compensatory, damages and an equal amount of liquidated

           damages as provided under the law and in 29 U.S.C. § 216(b);

        C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

        D. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

           and other benefits wrongly denied in an amount to be shown at trial and other

           affirmative relief;

        E. Plaintiff JOSE S. HERNANDEZ further prays for such additional relief as the interests

           of justice may require.



                                           JURY DEMAND

   Plaintiff JOSE S. HERNANDEZ demands trial by a jury of all issues triable as right by a jury.

 Dated: May 31, 2021

                                                 Respectfully submitted,


                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                            Page 13 of 13
